DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

	Information Disclosure Statement
The Information Disclosure Statements filed on 10/10/2017 and 12/27/2017 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction and Election/Status of Claims
On 12/7/2021, applicant elected “cold” (from the group consisting of heat, cold, low barometric pressure, excessive radiation, high carbon dioxide levels, low oxygen levels, low humidity, high humidity, extreme salinity, reduced or increased exposure to sunlight, and low water conditions) as species, without traverse. 
In summary, claims 1-13 are pending and examined in this office action.  Non-elected species are withdrawn. 

Priority
Instant application 15729038, filed 10/10/2017, is a continuation of 13183004, filed 07/14/2011, now U.S. Patent 9816071.
13183004 is a continuation of 12473973, filed 05/28/2009, now abandoned.  
12473973 is a continuation in part of PCT/US2007/085821, filed 11/28/2007.  PCT/US2007/085821 Claims Priority from Provisional Application 60867582, filed 11/28/2006. 
12473973 is a continuation in part of PCT/US2009/034286, filed 02/17/2009. PCT/US2009/034286 Claims Priority from Provisional Application 61029053, filed 02/15/2008 
Upon examination, Provisional Application 61029053, filed 02/15/2008, was the earliest date of disclosure of instant claimed subject matter including the elected species “cold”.   

Claim Objections 
Claims 1, 7 and 12 are objected to because of the following informalities:  
In claim 1, line 5, “a stimuli” is grammatically incorrect, and is suggested to be changed to --a stimulus--.
In line 8, “stimuli” accordingly is suggested to be changed to –stimulus--. 
In line 6, “and” is suggested to be deleted, because there is a “and” at the end of line 10. 
In claim 7, line 5, “;” is suggested to be changed to --,--. 
In claim 12, “and” et the end of line 9 is suggested to be deleted; an “and” is suggested to be added et the end of line 14, after “;”. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required.


Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky et al (Results and Prospects of Studying the Gravitationally Sensitive Systems of Plants under Conditions of Space Flight. Cosmic Research, Vol. 39, No. 4, pp. 317–327, 2001), in view of Paul et al. (Arabidopsis gene expression patterns are altered during spaceflight. Advances in Space Research, 36, pp. 1175-1181, 2005). 
Claim 1 is drawn to: 
providing replicating parenchyma cells to produce a cell suspension culture comprising a plurality of undifferentiated parenchyma cells; 
culturing the cell suspension culture while simultaneously exposing the cell suspension culture to both a microgravity condition and a stimulus corresponding to the hostile environment to which the plant is to be adapted; and 
harvesting cells that replicate during the step of culturing, wherein the culturing simultaneously exposes the cell suspension culture to both the microgravity condition and the stimulus corresponding to the hostile environment to cause the plurality of undifferentiated parenchyma cells to express genes that enable the harvested cells to adapt to the hostile environment; and 
sequentially removing the harvested cells from the microgravity condition and cultivating the harvested cells to produce a mature plant,  
For adapting a plant to grow in a hostile environment (preamble). 
Dependent claims of claim 1 
Claims 2-3: Further comprising evaluating said mature plant, for at least one of length of survival, growth rate, reproductive capability, cell structure, gene expression, or combinations thereof.  
Claim 6: the parenchyma cells are obtained by uniting a pollen and an ovule in the microgravity condition, said parenchyma cells obtained from said union do not develop into differentiated cells.  
Claims 7-8: further comprising steps of: 
examining a gene expression profile of the harvested cells in comparison to the gene expression profile of control cells; and 
identifying genes that have a change in expression level as compared to the gene expression profile of the control cells; wherein said identified genes are associated with adaptation to the hostile environment, and
wherein the change in expression level is at least four fold in comparison to the expression profile of the control cells.  

According to specification (p38, 3rd para), “hostile environment” is used interchangeably with “non-natural environment” and means an environment in which the plant or animal does not normally exist or survive. By way of example, a hostile environment for a banana plant would be the Arctic Circle. Another example of a hostile or non-natural environment for almost any plant or animal would be the surface of Mars. 
According to specification (p25, 2nd to last para), callus is comprised of undifferentiated parenchyma cells. 
Mashinsky et al teach providing callus cells (comprising a plurality of replicating and undifferentiated parenchyma cells) to produce a cell suspension culture, and culturing the callus culture while simultaneously exposing the callus culture under conditions of zero gravity and space flight condition (solar light pressure) that never exist on the ground (reading on both a microgravity condition and a stimulus/corresponding to the hostile environment to which the plant is to be adapted) (p317, abstract, right col, 1st para; p318, right col, 2nd para; p325, left col, 1st and 2nd paras).
Mashinsky et al teach obtaining/harvesting the regenerating/replicating cells that exposed to space flight (the microgravity and stimulus) from the microgravity condition to analyze the physiological and morphological changes/adaptions (p320, right col, 2nd to 4th paras; p321, whole page).  
Mashinsky et al teach the method of callus regeneration to a whole mature plant (p325, left col, 3rd para).  
Mashinsky et al teach that the cells that have replicated namely big parenchymal cells with large vacuoles, and meristematic loci consisting of small cells with large nuclei, and that the pigment picrocetin was discovered in the callus and no such pigment was found in control variants (p325, left col, last para, right col, 1st para), indicating that the undifferentiated callus cell culture has adapted to a “hostile environment".  

Thus, Mashinsky et al teach the limitations of claim 1 including the function and result of adapting to hostile environment, except 
are silent on the plurality of undifferentiated parenchyma cells to express genes that enable the harvested cells to adapt to the hostile environment.   
Mashinsky et al teach that the space flight/hostile environment would cause heritable genetic effect (p319, right col, last 3 paras; p320, left col, 1st to 4th paras).  
Paul et al teach assessing mature plant (Arabidopsis) gene expression patterns that are altered during space flight (p1175, abstract). Paul et al teach measuring gene expression levels of 182 genes of the plants that were exposed to space flight. Comparison of the patterns of expression for arrays probed with RNA isolated from plants exposed to spaceflight compared to RNA isolated from ground control plants revealed 182 genes that were differentially expressed in response to the spaceflight by more than 4-fold. (p 1175, Abstract; p1176, fig 1; p1177, fig 2).   
Paul et al further teach that the gene expression changes are related to adaptive responses to the space fight/hostile environment (p1180, left col, 2nd para).   
Regarding dependent claims, as analyzed above, Paul et al teach evaluating gene expression of the cells from mature plant, the limitations of claims 2-3. 
Paul et al teach examining a gene expression profile of the cells in comparison to the gene expression profile of control cells (p1177, fig 2), and identifying genes that have a change in expression level associated with adaptation to the hostile environment (p1180, left col, 2nd para), and the change in expression level is at least 4-fold in comparison to the expression profile of the control cells (p 1175, Abstract; p1177, fig 2), the limitations of claims 7-8. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.   
In this case, one ordinary skill in the art would have realized that hostile environment causes changes in phenotypes and in gene expressions in plant cells to gain adaptive responses to such hostile environment as taught and demonstrated by Mashinsky et al and Paul et al, and been motivated to expose plant and plant cells to hostile environment, and evaluating the plant cells and plant by assessing phenotypes and gene expressions as taught by Mashinsky et al and Paul et al, to achieve the expected result as achieved by Mashinsky et al and Paul et al.  The expectation would have been high, as Mashinsky et al teach the detailed method and limitation of the claims and demonstrated success, and Paul et al teach the detailed method of assessing gene expression of the plant cells and demonstrated success. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mashinsky et al in view of Paul et al, as applied to claim 1 above, and further in view of Thorpe (History of plant tissue culture. Mol Biotechnol, 37:169–180, 2007). 
Claim 1 has been analyzed above. 
Claim 4 sets a specific limitation to claim 1, wherein the parenchyma cells are obtained from uniting a pollen and ovule of a plant prior to exposure to the microgravity condition.   
As analyzed above, Mashinsky et al teach obtaining callus cells and exposing the callus cells to hostile environment. 
Mashinsky et al in view of Paul et al do not teach using the specific method to produce and obtain callus. Callus can be produced by different methods.  
Thorpe teaches using the method of culturing ovules and pollen together in the same medium and has been used to produce and obtain callus (p171, left col, last para), teaching the limitation of claim 4. 
One ordinary skill in the art would have realized that parenchyma cells (callus) can be obtained from uniting a pollen and ovule of a plant as taught by Thorpe, and been motivated to use the method as taught by Thorpe to produce the callus cells, and use the callus cells as the parenchyma cells for exposure to the hostile environment to obtain adaption of the hostile environment as taught by Mashinsky et al, to achieve the expected result as Mashinsky et al did.  The expectation would have been high because the method of Thorpe is one of different ways to produce callus, and the callus produced by the method of Thorpe is expected to work as the callus obtained by Mashinsky et al. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Claims 5, 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mashinsky et al in view of Paul et al, as applied to claim 1 above, and further in view of Thomashow et al. (PLANT COLD ACCLIMATION: Freezing Tolerance Genes and Regulatory Mechanisms. Annu. Rev. Plant Physiol. Plant Mol. Biol, pp. 571-599, 1999).
Claim 1 has been analyzed above. 
Claim 5 limits claim 1, wherein the hostile environment is cold (elected species).  
Claims 9 and 11 together are drawn to a method comprising the same steps of claims 1 and 5 (limiting the hostile environment to cold, elected species), except adding a limitation “where the plant is not a citrus plant”.   
Claim 10 limits claim 9, wherein the cold environment is a temperature of about 25°F or less.  
Claim 12 is drawn to a method comprising the same steps of claims 1 and 5 (cold, the elected species), adding a limitation “wherein said harvested cells do not develop into differentiated cells during the step of culturing”. 
Claim 13 limits claim 12, further comprising a step of excising the parenchyma cells from a cellular sample, the step of excising occurring prior to the step of replicating. 
Note: Claims 9 and 12 are independent claims. The claims include all the limitations of claim 1 with added limitations, thus are included in the rejection.  
Regarding the limitation of “the plant is not a citrus plant”, Mashinsky et al teach that the callus is from potato or ginseng, not citrus plant (p325, left col, 2nd para).  Thus, Mashinsky et al teach the limitation. 
Regarding the limitation of “said harvested cells do not develop into differentiated cells during the step of culturing”, Mashinsky et al teach obtaining/harvesting callus cells for evaluation (p325, left col, 2nd para).  According to specification (p25, 2nd to last para), callus comprises purity of undifferentiated parenchyma cells. Thus, Mashinsky et al teach the limitation. 

Accordingly, Mashinsky et al in view of Paul et al teach the limitation of the claims, but do not explicitly teach adapting a plant to grow in a cold environment. 
Mashinsky et al nevertheless teach that temperature (cold or hot) of the space atmosphere is one of the environments/conditions, as gravity, influences biological parameters of live organisms (p318, left col, last 2 paras).  In another word, “cold” is one of the hostile environments in space flight. 
Thomashow et al teach exposing plants and plant cells to cold (p583, last para; p587, 3rd para; p588, last para), and teach the advantage thereof that many plants increase in freezing tolerance upon exposure to low nonfreezing temperatures, a phenomenon known as cold acclimation. Cold acclimation includes the expression of certain cold induced genes that function to stabilize membranes against freeze-induced injury (p571, abstract).  
Particularly, Thomashow et al demonstrated that exposing plants and plant cells to cold changed expressions of some cold-inducible genes (p571, abstract; p577, last para; p578, whole page).
Regarding dependent claim 10, 25oF equals -3.9 o C. Thomashow et al specifically teach exposing plants to -5.5, -10.6, and -12.6oC (p583, 1st para), all below -3.9 o C or 25oF.  Thus, Thomashow et al teach the limitation of claim 10.  
Regarding claim 13, Mashinsky et al teach isolating/excising callus/parenchymal cells from meristem tissue before the space flight expose and cell replication (p315, left col, last para), teaching the limitation of claim 13. 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.   
In this case, one ordinary skill in the art would have realized that exposing plant cells to extreme temperature like cold/freezing influences biologic parameters of plants as microgravity does, as suggested by Mashinsky et al, and that exposing plant cells to extreme temperature like cold/freezing results in acclimation/adaption to freezing by the exposed plant cells, including change the expression of cold-inducible genes, as taught and demonstrated by Thomashow et al, and realized that such adaption is in the same manner as exposing plant cells to hostile environment (like space flight) resulting in adaption to hostile environment by the plant cells, including changed gene expression, as taught by Mashinsky et al in view of Paul et al.  One ordinary skill in the art would have been motivated to modify the method of Mashinsky et al by using cold/freezing as the hostile environment, to achieve the expected result of adaption to freezing by the plant cells. The expectation would have been high, because Thomashow et al had demonstrated exposing plant cells to cold/freezing can result in acclimation/adaption to freezing by the exposed plant cells, as microgravity can demonstrated by  Mashinsky et al.  
Therefore, the invention and claims would have been obvious to one ordinary skill in the art. 
	
Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 9816071.   
The instant application and US Patent share the same inventor John W. Kennedy and the same applicant.  
The US Patent claims: 
1. A method of adapting a citrus plant to grow in a cold environment, the method comprising:
providing replicating citrus parenchyma cells to produce a cell suspension culture comprising a plurality of undifferentiated citrus parenchyma cells;
culturing the cell suspension culture comprising the plurality of undifferentiated citrus parenchyma cells while simultaneously exposing the cell culture to both a microgravity condition and a cold environment to which the citrus plant is to be adapted;
harvesting citrus cells that replicate during the step of culturing, wherein the culturing simultaneously exposes the cell suspension culture to both the microgravity condition and the cold environment, to cause the plurality of undifferentiated citrus parenchyma cells to express genes that enable the harvested cells to adapt to the cold environment; and
sequentially removing the harvested citrus cells from the microgravity condition, and cultivating the harvested cells to produce a mature citrus plant;
wherein the cold environment is a temperature of about 25° F. or less.
2. The method of claim 1 further comprising evaluating said mature plant.
3. The method of claim 2, wherein said mature plant is evaluated for at least one of length of survival, growth rate, reproductive capability, cell structure, gene expression, or combinations thereof.
4. The method of claim 1, wherein the parenchyma cells are obtained from uniting a pollen and ovule of a citrus plant prior to exposure to the microgravity condition.
5. The method of claim 1, wherein the parenchyma cells are obtained by uniting a pollen and an ovule of a citrus plant in the microgravity condition, wherein said parenchyma cells obtained from said union do not develop into differentiated cells.
6. The method of claim 1, further comprising steps of:
examining a gene expression profile of the harvested citrus cells in comparison to the gene expression profile of control citrus cells; and
identifying genes that have a change in expression level as compared to the gene expression profile of the control cells; wherein said identified genes are associated with adaptation to the cold environment.
7. The method of claim 6, wherein the change in expression level is at least four fold in comparison to the expression profile of the control cells.
8. The method of claim 1, further comprising a step of excising the parenchyma cells from a cellular sample, the step of excising occurring prior to the step of replicating.

Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Claim 1 of the US Patent claims a specific hostile (cold, 25o F, citrus plant) environment, while the instant claims 1, 5 and 12 claim a genus of hostile environments and genus of plants; the claim language is essentially the same in claim 1 of the US Patent and the instant claims.  Claim 1 of the US Patent (reciting cold) includes the limitations of instant claim 5 (cold is the elected species).  Thus, the reference US patent recites a species of the genus recited in the instant application. Claims directed to a genus are prima facie obvious over claims directed to species of that genus. 
	Dependent claims 2-7 of the US Patent is essentially the same as instant dependent claims 2-4, 6-8 in subject matter and in claim language. 
Claim 5 of the US Patent also teach the limitation of “wherein said parenchyma cells obtained from said union do not develop into differentiated cells” of instant claim 12
Dependent claim 8 of the US Patent is essentially the same as instant dependent claim 13 in subject matter and in claim language.  
Regarding instant claims 9-11 reciting non-citrus plants, as analyzed in the 103 rejection above, applying the method in non-citrus plant would have been obvious in view of Mashinsky et al, Paul et al and Thomashow et al. 
Claim 1 of the US Patent claims “sequentially removing the harvested citrus cells from the microgravity condition, and cultivating the harvested cells to produce a mature citrus plant; wherein the cold environment is a temperature of about 25° F or less”, teaching the instant dependent claims 10-11. 
Therefore, the claims are obvious over each other. 


Conclusion
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Wayne Zhong/
Examiner, Art Unit 1662
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662